OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of driving while intoxicated. The trial court assessed punishment at ten days in jail and a fine of $300. Appellant’s conviction was reversed. Garner v. State, 779 S.W.2d 498 (Tex.App. — Ft. Worth, 1989).
The State raises two grounds for review. We agree with the Court of Appeals that reversal is required. However, as is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning or language employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, we refuse the State’s petition for discretionary review.
WHITE, J., not participating.